DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 4 has been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 6/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any Patent on Application No. 17/211693 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
					Allowable Subject Matter
Claim(s) 1-3, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1 and 6; saliently: An electronic device, comprising: at least one semiconductor die; and a power supply system, comprising: a voltage generating circuit configured to generate at least one voltage, wherein the voltage generating circuit comprises at least one voltage regulator configured to generate the at least one voltage, and wherein the at least one voltage is provided to the at least one semiconductor die through a power interconnecting structure wherein the at least one voltage regulator comprises a first charge pump circuit, a second charge pump circuit, a third charge pump circuit, a first low dropout linear regulator, a second low dropout linear regulator, and a third low dropout linear regulator, wherein the first charge pump circuit, the second charge pump circuit and the third charge pump circuit are configured to output, respectively, a first voltage, a second voltage and a third voltage according to an external voltage, the first low dropout linear regulator, the second low dropout linear regulator, and the third low dropout linear regulator are configured to output, respectively, a fourth voltage, a fifth voltage, and a sixth voltage according to the external voltage, and wherein the first voltage is larger than the external voltage, the second voltage and the third voltage are both opposite to the external voltage in polarity, and the fourth voltage, the fifth voltage, and the sixth voltage are each less than or equal to the external voltage. And: An electronic device, comprising: at least one semiconductor die; and a power supply system, comprising: a voltage generating circuit configured to generate at least one voltage, wherein the voltage generating circuit comprises at least one voltage regulator configured to generate the at least one voltage, and wherein the at least one voltage is provided to the at least one semiconductor die through a power interconnecting structure, wherein the at least one voltage regulator comprises a first low dropout linear regulator, a first charge pump circuit, a second charge pump circuit, a second low dropout linear regulator, a third low dropout linear regulator, and a fourth low dropout linear regulator, wherein the first low dropout linear regulator, the second low dropout linear regulator, the third low dropout linear regulator, and the fourth low dropout linear regulator are configured to output, respectively, a first voltage, a fourth voltage, a fifth voltage and a sixth voltage according to an external voltage, the first charge pump circuit and the second charge pump circuit are configured to output, respectively, a second voltage and a third voltage according to the external voltage, 3Application No.: 17/211,550 Attorney Docket No.: 53EH-303358-US Client Ref. No.: PE-8027US 1 and wherein the first voltage, the fourth voltage, the fifth voltage, and the sixth voltages are each less than or equal to the external voltage, the second voltage and the third voltage are both opposite to the external voltage in polarity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827